This is an appeal by the employer and its insurance carrier from an award of the State Industrial Board in favor of the widow and children of Harry F. Robbins, deceased. On December 29, 1936, Harry F. Robbins sustained injuries which resulted in his death. On that day he was engaged in his regular workjh -changing the gears in an automobile. This operation required from two and one-half to three hours during which time the deceased was required to lie on his back on the cement floor of the garage. The State Industrial Board found that while the deceased was so engaged he was subjected and exposed to a draft and as a result sustained a chill, became nauseated, vomited and ran a temperature, and that as a result he suffered lobar pneumonia from which he died on January 5, 1937. The Board also found that decedent’s *905death was the result of accidental injuries sustained by him while performing the work already described. The Board also found that lobar pneumonia is characteristic of and incident to the work deceased was required to do. There is evidence to sustain the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — 'Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.